Citation Nr: 1616855	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  08-08 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for disability manifested by chronic foot pain, previously characterized as metatarsalgia, to include foot pain disability caused by or secondary to a service-connected disability.

2.  Entitlement to an evaluation in excess of 20 percent for lumbosacral strain with degenerative disc disease (DDD) prior to August 23, 2013, and in excess of 40 percent from that date. 

3.  Entitlement to an extraschedular rating for lumbosacral strain with DDD.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1994.  The Veteran was transferred to the Fleet Marine Corps Reserve (FMCR).  The Veteran's service included deployment to Kuwait.  He earned a Southwest Asia Service Medal and a Kuwait Liberation Medal, among other awards and decorations.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston Salem, North Carolina (RO).  In August 2011, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.

In July 2012, the Board remanded the reopened claim of entitlement to service connection for metatarsalgia of the feet for readjudication on the merits, and remanded the claim of entitlement to a rating in excess of 20 percent for lumbosacral strain with right lower extremity radiculopathy, to include consideration of a separate evaluation for lower extremity radiculopathy. 

During the course of the Remand, the Veteran's service-connected disability was recharacterized as lumbosacral strain with degenerative disc disease (thoracolumbar or back disability), and the evaluation for the recharacterized back disability was increased from 10 percent to 20 percent, effective July 15, 2005, and to 40 percent disabling from August 23, 2013.  The increased evaluations granted are not the maximum schedular evaluation available for thoracolumbar disability, and this appeal returns to the Board.  The issues remaining on appeal are more accurately stated as reflected on the title page of this decision.

During the course of the Remand, a separate award of service connection for radiculopathy, left lower extremity, was granted, effective May 22, 2008.  The Veteran has not disagreed with any aspect of the grant of service connection for radiculopathy, left lower extremity, and no issue regarding a separate compensable evaluation, or the assigned effective date or rating, is before the Board for appellate review at this time.

During the course of the Remand, the Veteran was awarded a compensable evaluation for radiculopathy, right lower extremity, separate from the evaluation of the Veteran's service-connected lumbosacral disability.  The Veteran has not disagreed with this award of a separate, compensable evaluation for radiculopathy in the right lower extremity, and has not disagreed with any aspect of that award, to include an assigned effective date or rating.  No issue regarding a higher disability evaluation for radiculopathy, right lower extremity, is before the Board for appellate review at this time. 

The Board also remanded a claim of entitlement to a total disability evaluation based on individual unemployability (TDIU).  That claim was granted, by a rating decision issued in September 2014.  The Veteran has not disagreed with any aspect of the grant of TDIU.  No issue regarding a claim for TDIU nor any unresolved ancillary matters are before the Board for appellate review at this time.

The Board notes that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  In light of the evidence of record, the extraschedular rating matters are found to be more appropriately addressed as a separate issue as provided on the title page of this decision.

The claims of entitlement to service connection for a foot disability, claimed as metatarsalgia, and for an extraschedular evaluation lumbosacral strain with DDD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's back disability was manifested by 50 degrees of flexion at the April 2006 VA examination, and his symptomatology remained stable through April 2008.  

2.  Radiologic examination conducted in May 2008 disclosed progression of DDD to intervertebral disc disease, with "severe limitation" of voluntary motion.

3.  On VA examination in August 2013, the Veteran manifested no more than 20 degrees of forward flexion, but did not manifest ankylosis or incapacitating episodes requiring bedrest.

4.  There is no medical evidence or lay assertion that the Veteran's back disability has increased in severity or resulted in incapacitating episodes requiring bedrest since the August 2013 VA examination.  


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation in excess of 20 percent for a thoracolumbar disability prior to May 20, 2008 are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 40 percent schedular evaluation for a thoracolumbar disability, but no higher, were met from May 20, 2008.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to an evaluation in excess of 20 percent for his thoracolumbar disability from July 15, 2005 to August 23, 2013, and to an evaluation in excess of 40 percent from that date.  

Claims for higher ratings for service-connected disabilities

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.


Evaluation of thoracolumbar disability

Historically, the Veteran sought service connection for "lower back pain, chronic" in 2003.  Service connection for lumbosacral strain with right radiculopathy was granted, and an initial evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237, the rating criteria for evaluating disability of the back based on limitation of motion.  The DC 5237 rating criteria are considered under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula). 

The General Rating Formula provides for a 10 percent evaluation when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour. 

Lumbosacral strain warrants a 20 percent rating where there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis. 

A 40 percent evaluation is warranted for favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less.  The only criterion which warrants an evaluation in excess of 40 percent for limitation of motion of the thoracolumbar spine is where there is unfavorable ankylosis of the thoracic spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  

The Rating Schedule allows evaluation of intervertebral disc syndrome (IVDS) based on incapacitating episodes.  38 C.F.R. § 4.71a, DC 5243.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest and treatment by a physician.  38 C.F.R. § 4.71a, Note (1).  Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.

Evaluation in excess of 20 percent for back disability prior to May 20, 2008

In July 2005, the Veteran submitted a statement indicating that the severity of his service-connected back pain and radiculopathy had increased.  The Veteran reported decreased ability to stand, sit, or walk for long periods of time, as well as continued numbness in the legs.  

The Veteran's son provided a March 2006 statement (date of receipt not stamped).  The Veteran's son observed that the Veteran had a noticeable limp.  He observed that the Veteran's back pain made it difficult to work.  
  
On VA examination conducted in April 2006, the Veteran reported constant pain in the middle to lower back.  Pain was elicited by physical activity, stress, or would occur for no apparent reason.  The Veteran denied that he lost time from work as a result of back pain.  His posture and gait were described as normal.  There was no evidence of radiation of pain, muscle spasms, or tenderness.  Thoracolumbar flexion was to 50 degrees, and extension was to 20 degrees.  The examiner opined that the Veteran had lack of endurance for repetitive motion due to pain, and that back pain resulted in difficulty standing, walking, and running or performing those activities, for extended periods of time.

Based on the 2006 VA examination, the RO assigned a 20 percent evaluation for lumbosacral strain with right radiculopathy, from the date of the Veteran's July 2005 claim for the increased rating.  The Board agrees with the RO that a 20 percent is appropriate during this period.  The Veteran retained significant useful forward flexion, greater than 30 degrees, but not more than 60 degrees.  This is the range of motion for which a 20 percent evaluation is specified in the Rating Schedule.  

The Veteran continued to work full-time.  There is no evidence that he required special adaptations or modifications of his employment activities.  He reported that he continued to do chores such as cutting the grass.  He did not require narcotic medications.  He did not use an assistive device.  

Private medical records dated in September 2006 disclose tenderness on palpation of the lower back, bilaterally, with no muscle spasm and "full" range of motion.  This evidence, like the report of the 2006 VA examination, is unfavorable to an evaluation in excess of 20 percent for back disability.  

The Veteran sought evaluation for a possible left leg trauma in April 2007.  He reported that he felt something in his leg.  There was no evidence of trauma.  He reported foot pain in June 2007, especially in the left arch, but stated it did not interfere with his employment "in construction."  The Veteran was told that he might have plantar fasciitis.  

In his March 2008 substantive appeal, the Veteran reported loss of feeling in the legs, back and leg pain, and disturbed sleep.  In contrast, at a private physical examination in early March 2008, the Veteran reported feeling well.  No clinical problems other than elevated blood pressure were noted by the private provider.  

The Veteran was hospitalized in a private (military medical) facility in March 2008 for "flu-like" symptoms, a productive cough, and fatigue.  The emergency department and inpatient hospitalization records disclose no specific complaints of back pain.  Although other diagnostic evaluations were conducted, and epididymitis was identified, there is no evidence of neurologic evaluation of the lower extremities, radiologic examination of the back, or treatment of back pain during this hospitalization.  No notation specific to back pain was noted in the Veteran's March 2008 discharge instructions.  

Social Security Administration (SSA) records reflect that the Veteran sought SSA benefits in March 2008.  

The Veteran underwent a colonoscopy in early April 2008.  There is no notation that the Veteran reported back pain or complained of back disability.  Thus, the medical evidence through April 2008 documents no objective limitation of motion of the back complaint that warrants a schedular evaluation in excess of 20 percent under DC 5237 prior to May 20, 2008.  

As noted in a March 2008 substantive appeal, the Veteran reported complaints other than limitation of motion, including numbness of the legs and pain in the feet.  No definitive diagnosis has been assigned for those complaints of foot pain and the Board finds that additional development as to this matter is required.  During the development of the medical evidence, if the Veteran's complaints of "foot pain" are attributed to the lumbar disability rather than any other service-connected disorder which is separately compensable, the complaints of foot pain would be symptoms of lumbar disability that are not encompassed in the schedular rating under DC 5237.  

Because the available medical evidence does not yet rule out service-connected lumbar disability as a cause of associated "foot pain," the question as to whether the Veteran manifested any symptoms of back disability that are not encompassed in the schedular rating has not yet been fully addressed.  As noted in the Introduction, above, the claim for an extraschedular evaluation is addressed in the Remand.  

Evaluation in excess of 20 percent for back disability from May 2008 to August 2013

The Veteran sought private medical evaluation for back pain in late May 2008, reporting increased back pain.  He also sought VA evaluation of his back disability in late May 2008.  The private and VA providers found abnormalities of the thoracolumbar spine.  Private radiologic examination disclosed an increase in the severity of thoracolumbar spine degenerative changes.  The provider assigned a diagnosis of intervertebral disc disease (IVDS).  

Private and VA clinical records dated in May 2008 reflect that the Veteran, who had previously refused pain medications and physical therapy for treatment of back pain, was referred for physical therapy and began taking narcotic medication.  See, e.g., May 22, 2008 VA outpatient treatment record.  

A June 2008 report for SSA purposes includes notations regarding the Veteran's objective range of motion, but the notations are not legible.  The Veteran reported he was no longer able to wear heavy shoes because they increased his back pain.  July 2008 treatment notes reflect that the Veteran had "severely limited" voluntary range of motion of the back and held himself stiffly.  He was using a cane.  

The Veteran continued to complain of increased back pain despite medication and other therapy.  He was referred for magnetic resonance imaging (MRI) of the lumbar spine.  An August 2008 MRI of the lumbar spine disclosed worsening of degenerative disc disease, especially at T12-L1 and L5-S1.  

Although these records, beginning May 20, 2008, do not provide an objective measurement of the Veteran's range of motion, the medical evidence establishes objective medical verification consistent with the Veteran's complaints of increased pain was factually ascertained as of May 20, 2008.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise to warrant a finding that he met the criteria for a 40 percent evaluation for back disability beginning from May 20, 2008, when the progression of his back pain was medically verified.  Additional SSA and VA medical evaluations, including an MRI conducted in August 2008, showed further findings and symptoms consistent with the  report of increased severity of disability due to back pain.  

VA clinical evaluations dated in late 2008 reflect that the Veteran voiced suicidal thoughts; providers opined that this finding was linked to the Veteran's complaints of increased pain and the fact that the pain was not controlled by available treatment.  Although this evidence does not directly measure the Veteran's range of motion, it is consistent with the reports that his back disability had increased in severity.

VA and private treatment records dated from 2009 to August 2013 do not disclose objective measurements of the Veteran's range of motion.  Private treatment records dated in January 2010 reflect that the Veteran's gait was wide-based and slow.  Private clinical records dated in 2010 and 2011 reflect that he required specialty pain management.  

With continuation of resolution of reasonable doubt in the Veteran's favor, the service-connected back disability continued to meet the criteria for a schedular 40 percent rating, through August 2013.  

The Board notes, however, that effective in May 2008, the Veteran's right lower radiculopathy was evaluated as 10 percent disabling, and his left lower radiculopathy was also evaluated as 10 percent disabling, separate from the evaluation for back disability.  The neurologic symptoms of disability which have been considered in the assignment of the neurologic disability ratings cannot be considered again, under DC 5237, to warrant a schedular evaluation in excess of 40 percent for back disability.  38 C.F.R. § 4.14.  However, as noted above, if disability symptoms connected with foot pain are identified on Remand, but are not evaluated under any other Diagnostic Code, such symptoms could warrant an extraschedular evaluation.  As noted, this portion of the claim for an extraschedular evaluation is addressed in the Remand.  

The Board further finds that the evidence, including VA and private treatment records, dated after May 22, 2008, shows that the Veteran reported continuing back pain, but that there is no evidence of incapacitating episodes requiring bedrest.  Nor evidence of unfavorable ankylosis of the thoracolumbar spine or of the whole spine.  Thus, the Veteran did not meet the schedular criteria for ankylosis, incapacitating episodes, or any other criterion that the Rating Schedule has identified as indicative of back disability of greater than a 40 percent impairment on a schedular basis.  

On VA examination conducted in August 23, 2013, the Veteran reported that during flare-ups of back pain, he was unable to pick up a gallon of milk without back pain.  He demonstrated 15 degrees of forward flexion and 10 degrees of extension.  He demonstrated quite limited motion and pain on motion in each of the other planes of normal lumbar motion.  His range of forward flexion improved to 20 degrees with repetition.  There was also guarding, and muscle spasm, not resulting in abnormal gait or spinal contour.  Thus, a schedular 40 percent evaluation, but no higher evaluation, is warranted.  

Consideration of other Diagnostic Codes

The Board notes that the evidence shows that the Veteran's ability to stand or walk for more than 15 minutes is limited by the service-connected back disability.  The examiner who conducted the August 2013 VA examination concluded that the Veteran had intervertebral disc syndrome of the thoracolumbar spine, but specifically found that there were no incapacitating episodes requiring bed rest in the past 12 months.  

The Board finds the evidence is consistent with the criteria for a 40 percent evaluation for back disability based on limitation of motion.  However, the persuasive medical evidence demonstrates that the Veteran did not meet the criteria for a 50 percent evaluation based on ankylosis or a 60 percent evaluation based on incapacitating episodes of back disability.  

The medical and lay evidence since August 23, 2013, does not establish that the Veteran's back disability has increased in severity, nor that there are additional symptoms of back disability which warrant a separate compensable rating, other than as addressed in the Remand.  

In particular, the Veteran has not indicated that he has suffered incapacitating episodes of back pain since the 2013 VA examination.  No incapacitating episodes are shown in the medical evidence since that examination.  Thus, a schedular evaluation in excess of 40 percent for back disability is not warranted at any time during this appeal.  


Duties to notify and assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this case, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in April 2006 of the criteria for entitlement to an increased rating.  This letter addressed all notice elements.  Additional notice regarding the criteria for an increased rating was provided in February 2009 and in May 2013.  Nothing more was required.

In its 2012 remand, the Board noted that the Veteran was receiving SSA disability benefits.  Records from SSA were obtained, and updated SSA reocrds were most recently obtained in 2014.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran was afforded VA examinations in 2006 and 2013 to determine the current nature and severity of service-connected back disability.  The Board has reviewed the Veteran's service treatment records, service personnel records, SSA records, post-service VA and private treatment records, and the Veteran's written assertions and oral testimony. 

Additionally, as noted in the Introduction, the Veteran testified at a hearing before the Board in August 2011.  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

Under the circumstances, the Board finds that there has been substantial compliance with its remands.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

In summary, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.


ORDER

The claim for a schedular evaluation in excess of 20 percent for a lumbosacral strain prior to May 20, 2008, is denied.

The claim for an increased 40 percent schedular evaluation for lumbosacral strain with DDD, exclusive of separate, compensable ratings for right lower extremity and left lower extremity radiculopathy, is granted from May 20, 2008, subject to the laws and regulations governing the effective date of an award of compensation.  

The appeal for a schedular evaluation in excess of 40 percent for lumbosacral strain with DDD, exclusive of separate, compensable ratings for right lower extremity and left lower extremity radiculopathy, from August 23, 2013, is denied.  


REMAND

In his initial claim, in 2003, the Veteran sought service connection for a foot disability manifested by chronic pain.  The RO interpreted the claim for foot pain disability as a claim for service connection for metatarsalgia.  The Board notes that metatarsalgia is a general term relating to pain in the forefoot and heads of the metatarsals (that is, where the toes articulate with the rest of the foot).  Stedman's Medical Dictionary 1102, 224 (27th ed. 2000).  

In July 2005, in the claim underlying this appeal, the Veteran sought to reopen the claim for service connection for "metatarsalgia," claiming that metatarsalgia was secondary to or caused by the Veteran's service-connected disabilities.  In its July 2012 decision, the Board determined that the claim for service connection for metatarsalgia was reopened, but did not recharacterize the claim.  The Board further notes that numerous diagnoses have been assigned for the Veteran's complaints of foot pain over the more than 10 years since the Veteran submitted the July 2005 statement underlying this appeal.  The 2005 request to reopen the claim for service connection for metatarsalgia is more accurately characterized as claim for service connection for disability manifested by foot pain, to include foot pain disability secondary to or caused by a service-connected disability.  The service connection claim for a disability manifested by foot pain is most appropriately characterized as listed on the title page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

There is no dispute that the Veteran currently experiences foot pain.  However, over the many years of the pendency of this claim, numerous diagnoses have been assigned to explain the Veteran's foot pain, and numerous etiologies for foot pain have been considered.  Significantly, a 2006 VA examiner assigned diagnoses of plantar fasciitis and pes cavus a 2009 VA examiner found "tenderness on the anterior plantar surface" of the heels "consistent with plantar fasciitis."  Private treatment records dated in 2006 and 2007 also reflect that the Veteran sought evaluation of foot and heel pain manifested by "clicks and pops" with ambulation.  

VA records of outpatient neurologic and podiatric treatment from 2008 to March 2014 reflect that the treating providers assigned varying diagnoses including, but not limited to, peripheral neuropathy, idiopathic neuropathy, hyperalgesia neuralgia, pes cavus, hallux valgus, degenerative joint disease, heel spurs, plantar fasciitis, muscle imbalance, hallux valgus, and hammer toes, among other foot disorders.  

Although the Veteran underwent a VA foot disorders examination in August 2013 that noted a diagnosis of metatarsalgia, the examiner did not address the numerous other, apparently inconsistent, diagnoses assigned for the Veteran's complaints of foot pain.  Nor was any specific rationale provided as to the findings upon that examination that the Veteran did not have pes cavus, hallux valgus, or hammertoes.  The Board further notes that VA outpatient podiatric treatment notes in March 2014, approximately six months after the August 2013 VA examination, include diagnoses of pes cavus and bilateral hammertoes of toes 2-5 (all toes other that the great roes of each foot).  Further medical development to determine what diagnoses may most accurately be assigned during the pendency of the appeal, and to determine the etiology and onset of the pathologies currently causing foot pain disability, is required.  

Moreover, the examiner who conducted the August 2013 VA examination noted that service-connected lumbar disability did not cause bilateral metatarsalgia, since the Veteran was service-connected only for radiculopathy in the right lower extremity.  However, after the August 2013 VA examination was conducted, service connection was granted for additional disabilities, including for left lower extremity radiculopathy.  An updated medical opinion which includes consideration of all current service-connected disabilities as a possible etiology for chronic foot pain disability is required. 

After this medical evidence is obtained, the AOJ should readjudicate the claim for an extraschedular evaluation for lumbosacral strain with DDD.  Extraschedular consideration should be based on the collective impact of multiple service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (2014). 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an opportunity to identify or submit any additional relevant lay or medical evidence, including non-VA medical evidence, not yet of record.  

Obtain VA treatment records since March 2014.

2.  Afford the Veteran a VA examination of the feet.  The examiner must be provided with an updated list of all disabilities for which service connection is in effect.  

The examiner should acknowledge review of the pertinent evidence, including private records (including naval medical facility records, especially from 2005 to 2008), VA examinations in July 2006, July 2009, and August 2013, and records of VA treating podiatrists and neurologists from 2005 to March 2014, as well as any additional records obtained during the course of this Remand. 

All necessary tests and studies should be performed, and all clinical findings should be reported in detail.  The examiner should address the following:

(a).  The examiner should assign a diagnosis for each foot disorder currently manifested.  If the examiner concludes that a diagnosis previously identified in the record is not currently warranted, the examiner should explain why such diagnosis is no longer applicable.  That is, the examiner should reconcile conflicts in the evidence raised by the variations in the assigned diagnoses from July 2005 to the present.  

(b).  For each identified current foot disability that results in pain, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability is (i) etiologically related to the Veteran's active military service, or (ii) caused or aggravated by any service-connected disability, to include radiculopathy of the right and left lower extremities.  For VA purposes, "aggravated" means that the condition is permanently worsened beyond its natural progression. 

In providing the specific findings noted above, the examiner should, to the extent possible, distinguish the symptoms and effects of the Veteran's service-connected radiculopathy from symptoms of other diagnosed disability(ies) that have cuased foot pain disability during the appeal period.  

A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought. 
 
3.  Then, the AOJ should readjudicate the claim for service connection for a separate, compensable, foot disability manifested by pain which is not encompassed in the evaluations of bilateral radiculopathy.  

4.  The AOJ must then consider whether the Veteran is entitled to referral for an extraschedular evaluation for lumbosacral strain with DDD, or to an extraschedular evaluation for the collective impact of multiple service-connected disabilities.  

5.  If any benefit sought remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


